Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.

Response to Amendment
The amendment filed December 17, 2020 has been entered.  Claims 1, 11, 16, 19 have been amended.  Claim 5 is canceled.  Currently, claims 1-4 and 6-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 7-12, filed December 17, 2020, with respect to the rejection(s) of claim(s) 1-4 and 6-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fearnot et al. (US Pat 4,945,909.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikolski et al. (US PG Pub 2015/0217119) in view of Pastore et al. (US PG Pub 2004/0098057) and Fearnot et al. (US Pat 4,945,909).
Regarding claims 1-3, 6-7, 11, 14-16, 19 and 20, Nikolski et al. discloses a leadless cardiac pacemaker (fig. 2) configured to sense and pace a patient’s heart, the pacemaker comprising: a housing 150; two or more electrodes 162, 164 secured relative to the housing and configured to receive electrical signals emanating from the patient’s heart ([0035]); a controller 80 coupled to the two or more electrodes, the controller configured to receive electrical signals from the two or more electrodes indicative of a heartbeat of the patient’s heart ([0035]), the controller configured to determine a need for therapy delivery ([0035]); an accelerometer 94 configured to sense an activity level of the patient, 
Regarding claim 4, Nikolski et al. discloses the controller is configured to repeatedly activate and deactivate the accelerometer to intermittently sense the activity level of the patient; and determine the second measure of cardiac load based at least in part on two or more intermittently sensed activity levels of the patient ([0047]).
Regarding claims 8-10, Nikolski et al. discloses the accelerometer is configured to sense various types of movement of the patient, and the activity level of the patient is based on these various types of movement of the patient ([0039]).
Regarding claims 12, 13, Nikolski et al. in view of Pastore et al. disclose wherein the first measure of cardiac load is representative of how quickly the patient’s heart prepares for a subsequent heartbeat and of a time required for ventricle depolarization and repolarization ([0030]).
Regarding claim 17, Nikolski et al. in view of Pastore et al. discloses wherein the controller is further configured to temporarily ignore any changes in the first measure of cardiac load, for at least two heartbeats, in determining the pacing rate ([0031]).
Regarding claim 18, Nikolski et al. in view of Pastore et al. discloses wherein the controller is further configured to determine a plurality of first measures of cardiac load over time based on the received electrical signals, and to determine the pacing rate based on a moving average of two or more of the plurality of first measure of cardiac load ([0031]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792